DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 11/24/2021, is acknowledged.  Claims 14 and 16 are amended.  Claims 14-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 16 each recite “to remelt at least a predetermined thickness of said first cross section” thus drawn to an open ended range with a minimum thickness which is remelted, then recites “wherein the remelted predetermined thickness is constant throughout the portion of the first cross section which is remelted” which requires that the thickness is constant.  Thus, the scope of the “predetermined thickness” is unclear because it appears to require a constant remelted thickness but also allows for a greater (i.e. variable) remelted thickness.  Claims 15 and 17-20 are indefinite based on their respective dependency to claims 14 and 16.
portions of said first cross section”(emphasis added) in contrast to “the portion” in claim 16, creating indefiniteness as to whether there is a single portion or multiple portions.  Claim 17 also places the phrase “which is remelted” is separate clause.  It is unclear if claim 17 is intended as a substantial duplicate of the limitation in Claim 16, and therefore, should be canceled, or is drawn to a subtly different limitation of the scope of the remelted thickness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Philippi et al. (US 8137739)(previously cited) in view of Ljungblad (US 2012/0100031)(previously cited), Das et al. (US 6676892)(previously cited) and Burris et al. (US 2014/0271328)(previously cited).
With respect to Claims 14-16, Philippi teaches a method of making a three-dimensional article through successive fusion of selected portions of a powder layers (col. 4, ln. 7-64), comprising steps of:
Applying a first powder layer on a work table (col. 4, ln. 7-8)
Directing an energy beam over the first powder layer to fuse the powder in selected locations (col. 4, ln. 50-58)
Applying a second powder layer over the first layer and directing an energy beam to fuse the powder in selected locations in order to form a cross-section of the three dimensional article, wherein the second layer is bonded to the first layer (col. 4, ln. 59-64)
Wherein, before fusing a portion of the second powder layer, temperature measurements are made on the layer along an intended beam path and the local laser power of the irradiation and/or scanning speed is modified based on the detected temperature measurements in order to more precisely control the temperature of the powder for fusing and improve the quality of the objects produced. (col. 5, ln. 7-43).
Thus, Philippi teaches varying an energy beam parameter depending on a detected local property of the second powder layer along an intended beam path in order to melt the second powder layer; however, the reference does not specifically teach detecting a local thickness.
Philippi teaches detecting local temperature via a pyrometer, IR camera, or CCD camera. (see col. 6, ln. 9-20).  Ljungblad teaches a method of making a three dimensional article by irradiating layers of powder with an energy beam (para. 1), and teaches determining the thickness of a layer using a thermographic IR camera by taking consecutive images and correlating the measured radiation to a local 
	It would have been obvious to one of ordinary skill in the art to modify the method of Philippi, to use detected temperatures of a second powder layer along an intended beam bath, to calculate a local thickness in at least second powder layer, as taught by Ljungblad, and vary beam parameters based on said thickness, in order to obtain improved temperature control and layer homogeneity, resulting in improved quality, for example, dimensional accuracy, of the fused three-dimensional article.  Additionally, it would have been obvious to one of ordinary skill in the art to carry out detection in at least two locations to more accurately detect and respond to detected variations.  Philippi and Ljungblad are silent as to whether a portion of the first layer is remelted.
Das teaches a method of making a three dimensional article through successive deposition of powder layers and fusing of selected portions of such layers by an energy beam. (col. 3, ln. 34-43).  Das further teaches controlling energy beam parameters such as speed, location, and power in order to obtain an optimal melt pool in the top powder layer (i.e. second powder layer) and an optimal amount of remelting of the previously fused layer (first cross section). (col. 7, ln. 1-67).  Das teaches controlling the melting and remelting of the second powder layer and first cross section to obtain a final three dimensional article with reduced porosity, to eliminate contaminants or oxide film formed on the previously formed layer which contribute to impaired layer fusing, and to optimize grain growth of the layers/cross sections. (col. 7, ln. 53-67).  In particular, Das teaches “maintaining a constant melt pool in the layer presently scanned, but also maintaining a constant remelt of a portion of the layer just previously scanned.”  Das is deemed to teach a constant remelted thickness and thus teaches “wherein 
It would have been obvious to one of ordinary skill in the art to modify the method of Philippi in view of Ljungblad to vary energy beam parameters in order to control the melting of the second powder layer and to remelt a constant predetermined thickness of the first cross section, as taught by Das, in order to reduce contaminants and porosity of the three dimensional article and to control the grain growth of fused layers.
The use of a computer model to provide processing parameters for three-dimensional fabrication as well as a computer to form an article using said model, including scanning locations of an energy beam, is well known in the art. (see Das, col. 1, ln. 18-64; col. 2, ln. 30-35).  It would have been obvious to one of ordinary skill in the art to use a three dimensional model of an article to provide relevant input for controlling the processing as taught by Philippi in view of Das and Ljungblad, as taught by Das, in order to form a three-dimensional object with a desired shape with high precision.  
Finally, one of ordinary skill in the art would recognize that the methods of Das and Philippi and Ljungblad would be carried out by executing portions of a program element/computer program product stored on a computer readable medium (see Das, col. 1, ln. 18-64; col. 2, ln. 30-35); however, the references do not explicitly disclose this in detail.
Burris teaches a method of layer-by-layer additive manufacturing including steps of depositing a layer of powder and selectively fusing the powder to additively form an article and adjusting processing parameters based on detected temperature, wherein the systems and methods can be embodied and/or implemented with a machine configured to receive a computer-readable medium storing computer-readable instructions (program element/program product) which can be executed by computer-executable components integrated with an appropriate apparatus elements. (para. 70-80, 100-102).

With respect to Claim 17, Das teaches controlling beam parameters such that there is a constant melt pool in the second layer as well as the previous layer (i.e. first cross section) (col. 4, ln. 8-12; col. 7, ln. 1-9) and therefore teaches wherein said remelted predetermined thickness is constant throughout the portions of said first cross section, which is remelted. (see also rejection of Claim 16).
With respect to Claim 18, Ljungblad teaches detecting sequential measurements of the temperature increase rate over an entire surface layer to determine local thicknesses and evaluate whether a layer is evenly distributed. (para. 15-19).  Thus, Ljungblad teaches detecting first and second topographies of a powder layer and calculating a local thickness.  Philippi teaches lowering a work surface a predetermined amount corresponding to a thickness of a powder layer. (col. 4, ln. 59-64).   It would have been obvious to one of ordinary skill in the art to determine first and second topographies of a powder layer, as taught by Ljungblad, with a known working surface change as taught by Philippi, to calculate the thickness of a powder layer over the entire surface, in order to determine whether the layer is evenly distributed.  
With respect to Claims 19-20, Das teaches controlling the melting and remelting of the second powder layer and first cross section to obtain a final three dimensional article with reduced porosity, to eliminate contaminants or oxide film formed on the previously formed layer which contribute to impaired layer fusing, and to optimize grain growth of the layers/cross sections. (col. 7, ln. 53-67).
.

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that Das fails to teach the limitation “wherein the remelted predetermined thickness is constant throughout the portion of the first cross section which is remelted” because it teaches the benefit of removing oxide films and “any oxide films formed during the fusing of the first cross section will not have a constant thickness.” (Remarks, p. 7-8).  These arguments have been fully considered but are not found persuasive.
Das specifically teaches “maintaining a constant melt pool in the layer presently scanned, but also maintaining a constant remelt of a portion of the layer just previously scanned.”  Therefore, Das is deemed to teach a constant predetermined remelted thickness and thus teaches “wherein the remelted predetermined thickness is constant throughout the portion of the first cross section which is remelted.”  Thus, even if a formed oxide layer had varying thickness, Das nevertheless teaches maintaining a constant remelted thickness.
Applicant argues that it would not have been obvious to modify the method of Philippi in view of Ljungblad (Remarks, pages 6-7).  These arguments are not found persuasive.  
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Philippi teaches varying an energy beam parameter based on detected local temperature(s) along an intended beam bath.  Ljungblad teaches using local temperature measurements to calculate the thickness of a layer by detecting the rate of temperature change.  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the method of Philippi to use the detected local temperatures to vary an energy beam parameter depending on a detected local thickness, as taught by Ljungblad, in order to improve the uniformity of formed layers (see rejection above), thus, improving, for example, the dimensional accuracy of the formed article. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735